Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 11, 2022

The Court of Appeals hereby passes the following order:

A22A1069. BERNARD BROCK v. THE STATE.

      In 2018, Bernard Brock was convicted of malice murder, felony murder, and
other crimes. Brock filed a motion for new trial, which the trial court denied. Brock
then filed this appeal. The Supreme Court, however, has jurisdiction over this case.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer to the Supreme Court “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”), overruled in
part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i)
(824 SE2d 265) (2019). Accordingly, this appeal is hereby TRANSFERRED to the
Supreme Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/11/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.